ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
SGT, Inc.                                     )      ASBCA No. 60032
                                              )
Under Contract No. NAS5-03079 et al.          )

APPEARANCES FOR THE APPELLANT:                       David M. Nadler, Esq.
                                                     Justin A. Chiarodo, Esq.
                                                     Stephanie M. Zechmann, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 5 May 2016



                                                  MARK N. STEMPLE
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60032, Appeal of SGT, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals